AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations

 

 

 

 

Sheet |
UNITED STATES DISTRICT COURT
Eastern District of Arkansas
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. ) (For Revocation of Probation or Supervised Release)
)
Rodney Lariel Edgerson )
y Case No. 4:15-c1-00240-BSM-6 ysHILED
TERN DISTRI
) USM No. 21623-009 CT ARKANSAS
Lott Rolfe , IV yn FEB 2 12020
Defendany
THE DEFENDANT: efendanya c OBMACK, CLERK
WM admitted guilt to violation of condition(s) 1 and 9 of the term of suits — N —_— CLERK
O was found in violation of condition(s) count(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended
See page 2.
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
() The defendant has not violated condition(s) —__ and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany —
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 7934 02/12/2020

Date of Imposition_of Judgment
Defendant’s Year of Birth: _ 1979 D2 < X
City and State of Defendant’s Residence: Signature of Judge

Shannon Hills, Arkansas

 

Brian S. Miller, United States District Judge
Name and Title of Judge

“2-7 2\~ 2 O2?D

Date

 

 
AO 245D (Rev. 09/19)

Judgment in a Criminal Case for Revocations
Sheet 1A

Judgment—Page

DEFENDANT: Rodney Lariel Edgerson
CASE NUMBER: 4:15-cr-00240-BSM-6

Violation Number
1

ADDITIONAL VIOLATIONS

Nature of Violation
The defendant shall not commit another federal, state, or local crime.

The defendant shall notify the probation officer within seventy-two hours of
being arrested or questioned by a law enforcement officer.

-On October 13, 2019, Rodney Edgerson vioiated this condition of
supervised release when he fled from the Department of Veterans Affairs
(VA) Police Department during a traffic stop causing injury to an officer, as
evidenced by his arrest for Felony Fleeing and Felony Aggravated Assault,
as documented by the Department of Veterans Affairs Police Department

Report.

2

of 6

Violation
Concluded

10/13/2019

10/13/2019
AO 245D (Rev. 09/19) | Judgment in a Crimina! Case for Revocations
Sheet 2— Imprisonment

DEFENDANT: Rodney Lariel Edgerson
CASE NUMBER: 4:15-cr-00240-BSM-6

i

Judgment — Page 3 of

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

12 months and 1 day, to run from the date of arrest for this offense (10/16/2019)

WM The court makes the following recommendations to the Bureau of Prisons:

Imprisonment recommended at FCI Forrest City.

OC The defendant is remanded to the custody of the United States Marshal.

(J The defendant shall surrender to the United States Marshal for this district:

 

CO at O am QO pm. on
QO as notified by the United States Marshal.

(The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
before 2 p.m. on
Os as notified by the United States Marshal.

 

QO as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09/19) | Judgment in a Criminal Case for Revocations
Sheet 3 — Supervised Release

Judgment—Page 4 oof 6
DEFENDANT: Rodney Lariel Edgerson
CASE NUMBER: 4:15-cr-00240-BSM-6
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

No supervised release.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.
O The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4. © You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. O You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. © You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. © You must participate in an approved program for domestic violence. (check if applicable)

No —

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245D (Rev. 09/19) | Judgment in a Criminal Case for Revocations
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 5 of 6
DEFENDANT: Rodney Lariel Edgerson
CASE NUMBER: 4:15-cr-00240-BSM-6

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS §$ $ $ $ $

[J] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will
be entered after such determination.
(| The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

O_ Restitution amount ordered pursuant to plea agreement $

(]_ The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C=‘ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived for the [1 fine C1 restitution.

C1 the interest requirement forthe [fine [1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
AO 245D (Rev. 09/19) | Judgment in a Criminal Case for Revocations
Sheet 6 — Schedule of Payments

 

 

 

 

Judgment— Page 6 __ of 6

DEFENDANT: Rodney Lariel Edgerson
CASE NUMBER: 4:15-cr-00240-BSM-6

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:
A (1 Lump sum payment of $ due immediately, balance due

(snot later than , or
(] inaccordancewith [] C, 0) D, (J E,or (] F below); or

 

B (Payment to begin immediately (may be combined with 1 C, 1 D,or (J F below); or

 

C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
___(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (J Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.

F (2 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made

through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C1] Joint and Several

Case Number . ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

(1 The defendant shall pay the cost of prosecution.
[J The defendant shall pay the following court cost(s):

L1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, “ AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) ‘A assessment, (9) penalties, and (1
cost of prosecution and court costs.

0) costs, including
